IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,650-01


                       EX PARTE NARADA WASHINGTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1414894-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methylenedioxy methamphetamine (MDMA) less than one gram and sentenced to nine months’

imprisonment in a state jail facility. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because testing after his guilty plea showed

that he did not possess any MDMA. Applicant has alleged facts that, if true, might entitle him to

relief. Ex parte Mable, ___ S.W.3d ___, No. WR-81,358-01(Tex. Crim. App. Sep. 17, 2014). In

these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d
2

294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his plea was involuntary. The trial court shall supplement the record with the lab report

showing that the evidence taken from Applicant had no MDMA detected within it. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 28, 2015
Do not publish